OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                              AUSTIN




Honorably  C. L. KwkonQall,    Chafrman
so&P6 or tiuriaoP8
Dqmrtamat oi Bduuatloa
&latla, Tee8
Dgm   sir:
Honorable C. I..bykendall, Pago 8


         The following statutory prorlolont~
                                           relate to the
colleationof the fees to which you rotor:
                   wriftlole 2879:.-        Any poroon desiring
         to be examined for a teaeher*o certlfloata
         o&l1 make applfoationto the County Super-
         intendoat,-'* *. bite lnveotigatlon,tha
         County Superlnteadont shall give the appllonnt
         a written recollmrendatlon  to the Countf Board
         of Exudners, requiring thea to axaalnm tIm
         appllaant ror a oertlfioate* ' *; but no
         person shall reoelr~ ouch rsooatoendation wlth-
         out flxut dopooltlng with the County superin-
         tendent tbe isunof 94.00 as an axamlnatlon
         Se., and the reoosmn&utlon siren by the Coun-
         ty superintendent&all. show the receipt OS
         said fwr.   The Countf Board of Exalaer~
         shall not porn&t anf pamon to ,ent6rtb at-
         iU5kLUtiOn UhO dOa0 not first   pt#OMt th0
         written reoommndatlon ot the Countf Superin-
         tendent. l l * l .+ The county Superintendent
         shall rorrard prosptlf to the state super-
         lntendult,all papers OS appliaants apply-
         ing for State Cortlfloat*a,them to k
         oubmltkd to the State Board of lSxumlnor8
         * * * with a See of #g.OO fsom tha fee pa&i
         to him by uah of the applltants     applying
         for      state     Certiilcats8.
                "Art1010 ml:-- The State Board d
          Zxunthers shall, et thslr next umetlng after
          reosipt of said papers and repartn , together
          with tim recta, exam%ne the papan and ahall
         .mke   a report to the State Superintendent
          I. . *,

              "Mtlole a:--     ' = * Tha State Board
         of $zadnore la the 3tats iLmpartment of Ed-
         ucation she21 on applloatlonof lnotltutlono
         in TOXCS, ta be rsctognlowla8 junior aollegeo,
         ’ ’ * * iseks lnveoti~tlon * l * * and ohaX
         ma k e     r eo o inmendo tlo no   l   **l. Any a a h o o pl-
         plying for approval under this aat shall pay
         u row or $ecs.OO.Kash appllcnnt~tor teaohers’
         oertirloatebeeed,o$ :ollagn orsdentialofrom
         Junior Colleges,      , shall pay a r6te or
         al.00 to oover the expenaee of laapeotlonand
Xonorable C. L. Euykendall,   Page 3



          otandardl&tion of agprored collegee end
          of recordiilg
                      end looulng the.aertlflaote.
               ".~rtlaleBQlor-- Any person holding
          a tenahero' oertlrloate* * l l oholl hove
          the right to hure ouch certlflaetereilved
          and oontiaued in force for a period of ooe
          yenr by taklug thrae oouraeo or subjects
          and passing In oom * * l *. Upon suoo~oo-
          fully pooolng ouch three o~uroeo or sub o:to,
          * * + * ouch tbuahLr'o certlriaetel * 1
          upon payment of $1.00 by the holder, shell
          .berenewed and dontlnuedfor one yeer * r(l.*
          mlola m39u also provides for r660 r0r opealol
and eex4rgencyoertltiaates.
            In conferenceopinion Ho. 3012, dated February 3,
1938, addressed to the RonornbleTon C. King, 5tate Auditor,
appeexing in Attorney Ceneml*s Reports 1936-1938, page 137,
this Departmoti   ruled that the fees to which you refer are
Rotate funds* or *pubUa mneyo " uxkda-6 required to be de-
pbilted  in the State Treasury to be withdrawn upon warrants
pFoperly drnwn by the Cormptroller.It was also held ln that
opinion,   ln nnswer to the dlreat queotion, that ouoh fee should
be depoolted to the aceouot of the Gemrul Revenw Fund, and
not in eny apeolal fund. IO mouering the queatlwo propounded
the Departemnt aonolderedthe provlolonoof the Departnnmtol
,ap3ropriatlon  8111 43th Leglolature,General end 8peolal Iawo
of Texas, 1937, Reguler Seo#alon,page 1418, whioh mad. a. tol-
LOWS:
                "Board 0s Eoominers Dlrlsloo.
                "It 1s hereby provided that  omunto
          for the sd.esrlee  0s an personf3engegd in
          thb exemlnutlonand oertlfiiontlon   0s ap-
          pllcenta for teaolrro* ~0rtifiwmi3    and for
          other expenses lntldent thereto shell never
          exoeed the umtxmt of the prior yew*8 bol-
          anoeo or feea colZeotedfrom npplloentorot
          cartirlaatespluu ourront fees oolleotod; and
          that uot exceedlog the followlag oaouoto par
          year for anlades    shall be paid ta the fol-
          lowlag members and employees or said Soexd:
          ~3,000.00   to the Chalrwn-xember;   $2,730.00
                                                                132


Honorable C. L. ~ykendall, Page 4


           to the College Kxemlner-ifember*
                                          $1,600,00
           to the Seoretary-Alember;
                                   $l.,aO&.OOto the
           CertlfloateClerk; Md all other help at
           the rate not exceeding$lULSO psr apnth;
           also ~3,OOO.OOeach yoar for mulntenunao,
           equipment,travel and aontingent expense;
           and uald balanaes       and fess are hereby up-
           proprlutedfor the purpoooo~&Wpayiag
           ouid lalarleo and expenses for each of tlm
           two ~leoal years endlq           Augiit 31, 1938,
           and hugat 31, 1939.”
           The current departmentalappropriationfor the Board
or Examlner~ D1vloion, Departant of &duoatlon,&mate Bill
No. 437, 40th bglalature, contains un ltenizedapproprlatloo
for sularlee and other item of expense vlth the prorloloo
that ouoh items shall be Vald out of i3mardVaPeeam. The Bill
then contains     the following    rider:

               "SabJeat to the ll=ltations set forth
          in the.provloionseppearlng at the end 61:
          this act, all balaoceo now oo hand and all
          current fees oolloated from applleentofor
          teuohero* aertlfloateo arc hereby lppropriut-
          ad for     the purpo6e    Of paying all of the lul-
          arias     and expenoer
                             of thlu dlvlaloo ao ltem-
          iced for the fiscal yoaro eadlne mgwt 31,
          1940, and kuguat 31, 1041.w
          '66find rioprovlslon in the general law whloh would
authorizeor require the Comptroller to oreate a o eolal fund
for the feeo colleoted by the Board of P;ramlnersDsvialon,
nor do we think that the fact that ouch feeo are appropriatd
to the dlrlslon would authorize or requlretbe oreotlon of u
opeolal fund. Insofar ao 1s mterlal here ttm approprlatloo
for she Board of Xxamlners Dltlolon by the 45th Leglolaturo
whloh ma oonolderedin our former oonferenoeoplolon, 18 sub-
stantiallythe 8ume se that made by the 46th Legiolature.
          It 1s our oplnlon thut the Co3lptroller1s oat uuthor-
lzed or required tr,aepeolt the feso oolleoi;edby tlm Board of
&xamlnere Division of the Department of Zduaatlon in a simaafal
fund, but ouch Sea@ should be depoolted ln the general revenue
fund, and wlthdrawo upon proper warraot issued by tlm Camp-
troller.
          Yours very truly




ccc :Rs